                                

Exhibit 10.7


Non-Management Director Compensation Summary


Our non-management directors (“Outside Directors”) will be compensated as
follows through a combination of cash payments and equity grants:


1.
Cash Retainer.



Each director will receive $18,750 after each regularly scheduled quarterly
Board meeting, and the Chair of the Audit Committee will receive an additional
$3,750 at such time. The quarterly cash retainer paid to a director leaving the
Board will be pro-rated based on the number of days such director served on the
Board between regularly scheduled meetings.


2.
Equity Grants for All Outside Directors.



Initial Grant


In connection with his or her initial election to the Board, each director will
be granted Staples restricted stock units with an aggregate value of $150,000¹
on the grant date. Such shares will be granted on the second business day
following a director’s initial election to the Board and will vest in full on
the third anniversary of the grant date.


Annual Grant


Each director will receive an annual grant of Staples restricted stock units
with an aggregate value of $175,0002 on the second business day following
election to the Board at the annual meeting of stockholders (the “Annual Equity
Award Date”)(such grant will vest in full one year after the Annual Equity Award
Date); provided, that if a director is elected to the Board after Annual Equity
Award Date, such equity grant will be granted on the second business day
following the first regularly scheduled Board meeting that occurs after his or
her election and such grant will be pro-rated based on the number of regularly
scheduled meetings occurring on or after his or her election. In the event of a
pro-rata award, the shares will vest on the first anniversary of the Annual
Equity Award Date.


3.
Equity Grants for the Lead Director/Committee Chairpersons.



The Lead Director will be granted Staples restricted stock units with an
aggregate value of $40,0002 on the Annual Equity Award Date, which grant vests
pro-rata on the date of each of the four regularly scheduled quarterly Board
meetings that are held during the Staples’ fiscal year that includes the date of
the award and at which the director is the Lead Director. Each of the
Chairpersons of the Audit, Compensation, and Nominating and Corporate Governance
Committees will be granted Staples restricted stock units with an aggregate
value of $32,0002 on the Annual Equity Award Date, which grant vests pro-rata on
the date of each of the four regularly scheduled quarterly Board meetings that
are held during the Staples’ fiscal year that

1

--------------------------------------------------------------------------------



includes the date of the award and at which each director is a chair of one of
these three committees. The chair of the Finance Committee will be granted
Staples restricted stock units with an aggregate value of $16,0002 on the Annual
Equity Award Date, which grant will vest pro-rata on the date of each of the
four regularly scheduled Board meetings that are held during the Staples’ fiscal
year that includes the date of the award and at which the director is the
Finance Committee chair. In the event a director becomes the Lead Director
and/or chair of any of the above mentioned committees after the first regularly
scheduled Board meeting of the fiscal year, such director will receive their
award two business days after the next regularly scheduled Board meeting. The
restricted stock units will be paid in full on the first anniversary of the
Annual Equity Award Date.


4.
Unvested Awards.



Unvested options and shares of restricted stock/restricted stock units are
subject to accelerated vesting (and, in the case of restricted stock units,
accelerated payment) upon a director’s death, disability, retirement from the
Board after reaching the Board’s mandatory retirement age of 72, or the
occurrence of a change in control of Staples. In such instances, the unvested
award(s) will vest in full. All unvested awards are otherwise forfeited upon
termination of the director’s service on the Board.


5. Ownership Guidelines.


The Board considers ownership of Staples stock by Board members to be important
to align the interests of directors with those of stockholders. Accordingly, it
is a policy of the Board that, prior to five (5) years after joining the Board,
all directors shall attain minimum stock ownership equal in value to at least
five (5) times the annual Board cash retainer as set from time to time by the
Board. Management directors shall also maintain equity ownership consistent with
guidelines adopted for Staples’ executives.


All shares owned outright, unvested restricted stock and vested stock options,
whether obtained through employment, Board membership, or otherwise, shall be
taken into consideration in determining compliance with the above stock
ownership guidelines. The value of stock options for this purpose shall be the
excess of the market price of the underlying stock over the exercise price.





2



--------------------------------------------------------------------------------

                                



Summary Table for Director Compensation
Event
Payment/Award
Vesting/Holding Requirement
One-Time Initial Election Award
$150,000 of restricted stock units
Cliff vest and paid 3 years after grant.
Quarterly Cash Retainer
$18,750
($3,750 additional for Audit Committee Chair)
N/A
Annual Equity Retainer
$175,000 of restricted stock
Vest and paid 1 year after grant.
Lead Director
$40,0002 of restricted stock units annually
Vest and paid 1 year after grant.
Committee Chairperson
$32,0002 of restricted stock units annually
($16,000 Finance Committee Chair)
Vest and paid 1 year after grant.
Retirement after age 72
All unvested options and restricted stock/units vest in full.
N/A

















































                                                                      
1 The number of restricted stock units will be equal to the number arrived at by
dividing 150,000 by the closing stock price on the grant date.


2 The number of restricted stock units will be equal to the number arrived at by
dividing the dollar value of the award by the closing price on the grant date.

3